Order filed April 4, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00237-CV
                                  ____________

                        MICHAEL NORVIL, Appellant

                                        V.

                        BANK OF AMERICA, Appellee


                 On Appeal from the Co Civil Ct at Law No 4
                           Harris County, Texas
                      Trial Court Cause No. 1022597

                                    ORDER

      This appeal is from a judgment signed December 3, 2012. Appellant filed a
timely motion for new trial. The notice of appeal was due March 4, 2013. See Tex.
R. App. P. 26.1. Appellant, however, filed his notice of appeal on March 18, 2013,
a date within 15 days of the due date for the notice of appeal. A motion for
extension of time is Anecessarily implied@ when the perfecting instrument is filed
within fifteen days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997). Appellant did not file a motion to extend time to file the notice of appeal.
While an extension may be implied, appellant is still obligated to come forward
with a reasonable explanation to support the late filing. See Miller v. Greenpark
Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.CHouston [14th
Dist.] 1998, no pet.).

      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 12 days after the date of this order. See Tex.
R. App. P. 26.3;12.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                      PER CURIAM